Citation Nr: 0327834	
Decision Date: 10/16/03    Archive Date: 10/28/03

DOCKET NO.  01-05 451A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, 
Virginia


THE ISSUE

Entitlement to an effective date earlier than September 30, 
1998, for the grant of a 40 percent disability rating for 
residuals of a left patellar fracture. 



WITNESS AT HEARING ON APPEAL

Veteran 



ATTORNEY FOR THE BOARD

M.C. Peltzer, Associate Counsel




INTRODUCTION

The veteran served on active duty from July 1976 to August 
1976 and from July 1979 to April 1983.

This matter is before the Board of Veterans' Appeals (Board) 
of a July 1999 rating decision by the Roanoke, Virginia, 
Regional Office (RO) of the Department of Veterans Affairs 
(VA). 

In November 2000, the veteran withdrew all issues on appeals 
except for the issue of an earlier effective date. 

Pursuant to 38 U.S.C.A. §§ 7101 and 7107, I have been 
designated by the Chairman of the Board of Veterans' Appeals 
as an acting Veterans Law Judge to conduct the hearing on 
appeal, which was held in January 2003, and to make the final 
determination of the claim.  


FINDINGS OF FACT

1.  The claim for increase for residuals of a left patella 
fracture was received on September 30, 1998. 

2.  The date as of which it was factually ascertainable that 
the criteria for a 40 percent rating for residuals of a left 
patella fracture had been met is July 20, 1998.


CONCLUSION OF LAW

The effective date for the 40 percent disability rating for 
service-connected residuals of a left patellar fracture is 
July 20, 1998.  38 U.S.C.A. § 5107(b) (West 2002); 
38 C.F.R. § 3.400(o)(2). (2003).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

VCAA

In June 2003, the Board remanded the case to the RO for 
procedural development that included notice to the veteran of 
the Veterans Claims Assistance Act of 2000 (VCAA), pertaining 
to the duty to notify and the duty to assist under 
38 U.S.C.A. §§ 5103 and 5103A.  As the development requested 
has been substantially completed, no further action by the RO 
is necessary to comply with the Board's remand.  Stegall v. 
West, 11 Vet. App. 268 (1998).

Under 38 U.S.C.A. § 5103, VA must notify the claimant of the 
information and evidence necessary to substantiate his claim 
and inform him which portion of the information and evidence 
he is to provide and which portion VA will obtain on his 
behalf.  38 U.S.C.A. § 5103(a); Quartuccio v. Principi, 16 
Vet. App. 183 (2002).  In the May 2001 statement of the case, 
the RO notified the veteran of the regulations governing 
effective dates and the criteria for a 40 percent rating for 
a knee disability.  The RO also informed the veteran that VA 
would obtain records in the custody of a Federal agency.  The 
veteran was also informed that he could either submit records 
not in the custody of a Federal agency or VA would obtain 
them if he authorized their release.  In a July 2003 letter, 
the RO notified the veteran that in order to substantiate his 
claim he needed to submit evidence that he met the criteria 
for a 40 percent rating for the left knee on the basis of 
either ankylosis or limitation of motion, prior to September 
30, 1998.  He was also informed that he had one year from the 
date of the initial notice to submit evidence to substantiate 
his claim. See Paralyzed Veterans of America v. Secretary of 
Veterans Affairs, No. 02-7007, 7008, 7009, 7 010 (Fed. Cir. 
Sept. 22, 2003) (The United States Court of Appeals for the 
Federal Circuit invalidated the 30-day response period 
contained in 38 C.F.R. § 3.159(b)(1) as inconsistent with 
statutory one-year period provided for response in 
38 U.S.C.A. § 5103(b)(1)).  

Under 38 U.S.C.A. § 5103A, VA must make reasonable efforts to 
assist the claimant in obtaining evidence necessary to 
substantiate the claim.  In this case, VA has obtained a 
medical opinion, as well as, VA and private medical records 
identified by the veteran and the veteran has had a hearing.  
As the veteran has not provided any other information or 
identified any other evidence relevant to his claim, there is 
no additional evidence to obtain.  For these reasons, the 
Board concludes that the duty to notify and the duty to 
assist under the VCAA have been complied with. 

Procedural Background

On March 25, 1994, the veteran's original claim of service 
connection for left knee disability was received.  In a 
September 1995 rating decision, the RO granted the claim of 
service connection for residuals of a left patellar fracture, 
and assigned a 10 percent rating, effective from the date of 
receipt of the claim, March 25, 1994.  The veteran then 
perfected an appeal of the initial 10 percent rating.  On 
appeal, in a July 1997 rating decision, the RO increased that 
rating to 30 percent rating, effective from March 25, 1994.  
Also, while on appeal, in a July 1999 rating decision, the RO 
assigned a 40 percent rating, on the basis on ankylosis, 
under Diagnostic Code 5256, effective from September 30, 
1998.  The veteran then perfected an appeal of the issue of 
an earlier effective date for the 40 percent rating, which is 
now before the Board for appellate review.  The veteran has 
withdrawn the appeal of the initial disability ratings. 

Criteria for Assigning an Effective Date for Increase in 
Disability

The effective date for an increase in disability is the date 
of receipt of the claim or the date entitlement arose, 
whichever is the later.  38 C.F.R. § 3.400(b)(1).  If it is 
factually ascertainable on a date within one year before the 
date of receipt of claim, then the date on which it was 
factually ascertainable is assigned.  38 C.F.R. 
§ 3.400(b)(2).

The criteria for a 40 percent rating for a knee disability is 
either ankylosis of the knee in flexion between 10 degrees 
and 20 degrees or limitation of extension to 30 degrees. 



Factual Background 

The record shows that in June 1994 a VA X-ray of the left 
knee was normal. 

Private medical records reveal that, on examination in April 
1995, range of motion of the left knee was within normal 
limits.  In June 1995, after a MRI, the veteran had 
arthroscopic surgery that revealed no gross restriction to 
range of motion of the left knee and a fissure in the 
cartilage of the medial condyle that was debrided.  Post-
operatively, in July 1995, he had fairly good range of motion 
and lacked the terminal 10 degrees of flexion.  In November 
1995, the veteran still complained of patellofemoral pain and 
that examination revealed significant atrophy of the left 
quadriceps. 

In a July 1996 statement, a private physician stated that the 
veteran had multiply procedures involving his left knee since 
the 1980s with little resolution of his chronic knee pain and 
that he had developed arthritis.  In statements in July 1997, 
the same physician stated that the veteran's knee pain was 
not relieved by analgesics, anti-inflammatories, or muscle 
relaxants.  The physician also stated that the veteran 
remained permanently disabled without much hope of 
improvement of the left knee and that he lacked 10 degrees of 
flexion and that he had to wear an ace bandage or a knee 
immobilizer or use a cane. 

On VA examination in August 1996, the veteran complained of 
constant left knee pain.  He walked with a noticeable limp 
and he had zero degrees of extension and 120 degrees of 
flexion.  There was no swelling or deformity noted and no 
instability was demonstrated.  

In July 1997, the veteran testified that he had constant knee 
pain and instability and that he was taking pain medication.  

On September 30, 1998, the RO received a document it 
construed as a claim for increase for the left knee 
disability. 

In a document, dated July 20, 1998, received after the 
September 1998 document, a private physician indicates that 
the veteran had suffered a fracture of the left patella which 
had healed abnormally, causing ankylosis of the left knee to 
20 degrees.

On VA examination in June 1999, the veteran had active 
flexion of the left knee from zero to 150 degrees and passive 
flexion from zero degrees to 120 degrees.  He had pain over 
the last 40 degrees of motion.  A MRI revealed degenerative 
change. 

On VA examination in March 2001, after a review of the 
veteran's file, the physician stated that there was no 
evidence of ankylosis of the left knee in 1994 and 1995. 

At the hearing in January 2003, the veteran asserted that the 
effective date of his 40 percent disability rating should be 
the date of his original claim and that he had been pursuing 
his claim since originally filing for benefits.

Analysis 

The veteran has expressed concern that the record before the 
Board is incomplete regarding pages 17 and 18 of the May 2001 
statement of the case, and he attached copies of the pages.  
After a thorough review, the May 2001 statement of the case 
in the file is complete with pages 17 and 18 intact.  And I 
have found no evidence that the May 2001 statement of the 
case was altered or that there has been anything less than 
complete and full disclosure of the facts relevant to the 
appeal. 

The veteran's original claim of service connection for a left 
knee disability was received on March 25, 1994, and a 30 
percent has been assigned, effective from that same date.  
The veteran now seeks the same effective date for a 40 
percent rating. 

The question to resolve is determining the effective date for 
the 40 percent rating is the date of claim.  The veteran 
argues that the date of claim is March 25, 1994, when he 
filed his original claim of service connection for left knee 
disability. The other possible date is September 30, 1998, 
the date the RO received a document it construed as a claim 
for increase for the left knee.  

Since the veteran has withdrawn the appeal of the initial 
disability ratings, any claim prior to the September 30, 
1998, is a finally adjudicated claim.  38 C.F.R. § 3.160(d).  
So that the only pending claim is the effective date claim 
associated with the September 1998 claim for increase. 

For these reasons, the Board finds that the date of receipt 
of claim is September 30, 1998.  Under 38 C.F.R. 
§ 3.400(b)(2), if it is factually ascertainable on a date 
within one year before September 30, 1998, that the criteria 
for a 40 percent rating had been met, then the date on which 
it was factually ascertainable is assigned.  In this case, 
there is no evidence that ankylosis was present in 1994 and 
1995 as evidenced in the statement of the VA physician who 
reviewed the veteran's file in 2001.  Nor is there evidence 
of ankylosis in 1996 and 1997 as both VA and private medical 
records show both active flexion and extension although there 
is evidence of pain and instability.  It is not until a 
statement from a private physician, dated on July 20, 1998, 
that the veteran's left knee had healed abnormally and had 
caused ankylosis of the left knee to 20 degrees, that there 
is evidence that the criteria for a 40 percent rating under 
Diagnostic Code 5256 had been met.  Nor is it established 
that the criteria for a 40 percent rating under limitation of 
motion, including functional loss due to pain, were met 
within one year prior to September 30, 1998.  Therefore, the 
earliest effective date under 38 C.F.R. § 3.400(o)(2) is July 
20, 1998.   

Assuming for the sake of analysis without deciding that the 
date of claim is March 25, 1994, the earliest effect date 
would again be July 20, 1998.  Under 38 C.F.R. § 3.400(o)(1), 
the effect date is either the date of claim or date 
entitlement arose, whichever is later.  It is not until the 
July 1998 statement that there was evidence that the criteria 
for a 40 percent rating under Diagnostic Code 5256 had been 
met.  So the effective date would be determined by the date 
entitlement arose and not by the date of claim. 

For these reasons, the Board concludes that the effective 
date for the 40 percent rating for left knee disability is 
July 20, 1998.  As the preponderance of the evidence is 
against an effective date before July 20, 1998, the doctrine 
of reasonable doubt does not apply.  38 U.S.C.A. § 5107(b).


ORDER

An effective date of July 20, 1998, for the assignment of a 
40 percent disability rating for residuals of a left patellar 
fracture is granted.


____________________________________________
	GEORGE E. GUIDO JR.
	Acting Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



